Citation Nr: 1546446	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  12-02 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Propriety of the reduction in rating for coronary artery disease from 60 percent to 10 percent, effective November 1, 2014.

4.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to September 1970 and from January 1974 to November 1975.

This case comes before the Board of Veterans' Appeals (BVA or Board) from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2015, a Board hearing was held before the undersigned at the RO.  A transcript of that hearing is associated with the record.

In correspondence received in October 2015 the Veteran raised the issue of entitlement to service connection for diabetes mellitus.  As that issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to a rating in excess of 50 percent for PTSD, propriety of reduction in rating from 60 percent to 10 percent for coronary artery disease, and entitlement to TDIU are REMANDED to the AOJ.



FINDINGS OF FACT

1.  VA has conceded that the Veteran sustained a traumatic brain injury in service.

2.  A VA physician has indicated that the Veteran has residuals of TBI.


CONCLUSION OF LAW

The criteria for service connection for residuals of TBI have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's service records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

At a July 2015 Board hearing, the Veteran indicated that while serving on a patrol boat in Vietnam, his vessel came under attack from small arms fire and RPGs.  One RPG hit below the Veteran's helmet and took the helmet off.  The next thing the Veteran knew he was being treated at an Army Medical Center.

As noted in the December 2011 statement of the case, the Veteran's available service medical records do not note any treatment for a traumatic brain injury.  The December 2011 statement of the case states that "You contend that your traumatic brain injury is due to your combat engagement.  Your military separation document shows you received a Purple Heart.  Although it cannot be confirmed that you sustained a traumatic brain injury in service, this injury is conceded based on your status as a combat veteran."  The Board also finds that the Veteran's assertion of the injury incurred in combat is consistent with the circumstances of his service and must be conceded.  38 U.S.C.A. § 1154(b) (West 2014).

While not specifically referenced by the RO, the Board notes that the claims file also contains a citation from a Navy Vice Admiral indicating that the Veteran was on a patrol boat that came under enemy attack in December 1969.

The December 2011 statement of the case then determined, based on a December 2011 VA traumatic brain injury examination, that a current disability related to the head injury was not of record and denied the Veteran's claim on that basis.

A review of the VA medical records shows that in a March 2009 primary care note the Veteran complained of multiple medical problems including head injuries.  The impression included traumatic brain injury.  An impression of traumatic brain injury was also noted on a February 2009 VA polytruama follow-up note.  The Board finds that those notations in treatment reports are evidence supporting the claim that the Veteran has current residuals of a service TBI.

VA has essentially conceded that the Veteran was struck by an enemy RPG during service, and a VA physician in February 2009 indicated that the Veteran had a diagnosis of TBI.  While a December 2011 VA examiner stated the Veteran did not have TBI, the Board is unable to distinguish the findings from the February 2009 and December 2011 VA physicians.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence shows that there are current residuals of TBI.  Accordingly, service connection for residuals of TBI is warranted.  38 U.S.C.A. §§ 1154(b), 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for residuals of TBI is granted.


REMAND

As for the issue of entitlement to a rating in excess of 50 percent for PTSD, at the July 2015 Board hearing the Veteran essentially indicated that his PTSD had worsened since the most recent VA examination in December 2011.  The Veteran indicated that his PTSD medications had changed and that he had undergone deterioration in social functioning.  The Board finds that more current clinical findings of the Veteran's PTSD are needed to adjudicate the appeal as the December 2011 examination is not sufficiently contemporaneous to decide the appeal.

An August 2014 rating decision reduced the rating for coronary artery disease from 60 percent to 10 percent, effective November 1, 2014.  In January 2015 the Veteran submitted a notice of disagreement with the decision to reduce that rating.  Where a notice of disagreement has been filed, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, that issue should also be addressed, but cannot be decided by the Board at this time as it is inextricably intertwined with the other issues being remanded.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate the Veteran's complete VA treatment records since September 8, 2015.

2.  Schedule the Veteran for a VA examination to determine the current severity of PTSD.  The examiner must review the claims file and should note that review in the report.  Any indicated diagnostic tests and studies must be accomplished.  The examiner should state what levels of occupational and social impairment are shown and should describe the symptoms that result in those levels of impairment.  The examiner should also state whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to the service-connected disabilities, without consideration of any nonservice-connected disability.  If the Veteran is felt capable of work despite the service-connected disabilities, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.

3.  Issue a statement of the case which addresses the issue of the propriety of the reduction in rating from 60 percent to 10 percent for coronary artery disease, effective November 1, 2014.  Notify the Veteran of his appeal rights and that he must perfect an appeal if he wants Board review of the claim.

4.  Then, readjudicate the claims of entitlement to an increased rating for PTSD and entitlement to TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


